Citation Nr: 1615314	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-44 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include a panic disorder with agoraphobia.  

2.  Entitlement to an initial compensable disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus with erectile dysfunction and right fourth and fifth toe amputation residuals, to include separate compensable evaluations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1965to April 1967.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which established service connection for Type II diabetes mellitus with erectile dysfunction and right fourth and fifth toe amputation residuals; assigned a 20 percent evaluation for that disability; effectuated the award as of July 31, 2008; and denied service connection for a psychiatric disorder to include panic attacks and agoraphobia.  In January 2013, the RO granted service connection for right lower extremity neuropathy and left lower extremity neuropathy; assigned 20 percent evaluations for those disabilities; and effectuated the awards as of July 1, 2009.  In August 2014 and December 2014, the Board remanded the Veteran's appeal to the RO so that he could be scheduled for a hearing before the Board.  

The Veteran was subsequently scheduled for a May 2015 hearing before a Veterans Law Judge sitting at the RO.  In May 2015, the Veteran cancelled the scheduled hearing.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Acquired Psychiatric Disorder

The Veteran asserts that service connection for panic attacks with agoraphobia is warranted as he initially manifested the claimed disorder proximate to service separation.  

The Veteran's service treatment records reflect that the Veteran presented several psychiatric complaints to military medical personnel.  An undated "Checklist for: SF 89" states that the Veteran complained of: "dizziness or fainting spells;" "frequent trouble sleeping;" "depression or excessive worry;" "nervous trouble of any sort;" and "difficulty with school studies or teachers."  A September 1965 treatment entry states that: the Veteran was "questioned [with] regard to answers on Form 89;" "none of them pertain to the present time;" and obviously checked many answers without giving them much thought."  The remainder of the Veteran's service documentation does not pertain to a psychiatric disorder or symptoms thereof.  

A November 2009 written statement from S. Milestone, Ph.D., conveys that the Veteran was diagnosed with a panic disorder with agoraphobia.  Dr. Milestone indicated that the Veteran had "suffered from this disorder since 1968."  

The report of a November 2012 VA psychiatric examination states that the Veteran was diagnosed with a panic disorder with agoraphobia.  The examiner commented that it was "less likely than not that this Veteran's panic disorder without agoraphobia is secondary to his military service and experiences."  The VA psychiatrist made no findings as to whether the Veteran's in-service psychiatric complaints constituted initial manifestations of his subsequently diagnosed panic disorder with agoraphobia.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA psychiatric evaluation is needed to resolve the issues raised by the instant appeal.  

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Diabetes Mellitus

The Veteran asserts that both an initial evaluation in excess of 20 percent for his Type II diabetes mellitus and separate compensable evaluations for his right fourth and fifth toe amputation residuals and erectile dysfunction are warranted.  

An April 2013 VA treatment record states that the Veteran exhibited an "abnormal diabetic foot exam" including "reduced" vascular findings.  The Veteran was last afforded a VA diabetes mellitus examination in December 2012.  Given the apparent increase in severity of the Veteran's Type II diabetes mellitus, further VA diabetes mellitus evaluation is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder and service-connected Type II diabetes mellitus, erectile dysfunction, and right fourth and fifth toe amputation residuals after April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2013.  

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of the Veteran's acquired psychiatric disorder.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's documented in-service psychiatric complaints and/or service in the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
4.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and severity of the Veteran's Type II diabetes mellitus with erectile dysfunction and right fourth and fifth toe amputation residuals.  The examiner should advance an opinion as to the impact of the Veteran's service-connected diabetic disabilities upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

